Case: 13-60277      Document: 00512494855         Page: 1    Date Filed: 01/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60277
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 9, 2014
DORIS VIANEY CULEBRO TRINIDAD HERNANDEZ,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A099 158 876


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Doris Vianey Culebro Trinidad Hernandez, a native and citizen of
Mexico, has filed a petition for review of the order of the Board of Immigration
Appeals (BIA) affirming the denial of her application for withholding of
removal. Hernandez sought withholding of removal based on threatening
phone calls she and her family received from individuals in Mexico demanding
money.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60277    Document: 00512494855     Page: 2   Date Filed: 01/09/2014


                                 No. 13-60277

      We review the order of the BIA and will consider the underlying decision
of the immigration judge only if it had some impact upon the BIA’s decision.
Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2011). “To be eligible
for withholding of removal, an applicant must demonstrate a clear probability
of persecution on the basis of race, religion, nationality, membership in a
particular social group, or political opinion.” Chen v. Gonzales, 470 F.3d 1131,
1138 (5th Cir. 2006) (internal quotation marks and citations omitted).
      Hernandez contends that the BIA erred in determining that she failed to
demonstrate past persecution and a clear probability of future persecution.
She also challenges the BIA’s alternative determination that she failed to
demonstrate membership in a particular social group for purposes of
withholding of removal. The BIA’s determination that an alien is not eligible
for withholding of removal is reviewed under the substantial evidence
standard. Chen, 470 F.3d at 1134. Under that standard, we will not reverse
the BIA’s decision unless the evidence not only supports a contrary conclusion
but compels it. Id.
      Members of Hernandez’s family continue to live in Mexico, and she and
her family have not been harmed beyond receiving threatening phone calls
demanding money.       Economic extortion does not constitute a form of
persecution under immigration law. Castillo-Enriquez v. Holder, 690 F.3d 667,
668 (5th Cir. 2012). The BIA’s determination that Hernandez failed to make
the requisite showing regarding persecution is supported by substantial
evidence.
      The petition for review is DENIED.




                                       2